Gray, C. J.
The application of the petitioner for a jury was required to be made within three months from the time when he received notice of the assessment of which he complains. Gen. Sts. c. 48, § 6. After the expiration of that period, the court had no jurisdiction of the subject matter of his application, and the want of jurisdiction might be taken advantage of at any time before judgment. Palmer v. Dayton, 4 Cush. 270. Eddy’s case, 6 Cush. 28. Eaton v. Framingham, Ib. 245. Elder v. Dwight Manuf. Co. 4 Gray, 201. Riley v. Lowell, ante, 76.

Judgment dismissing petition affirmed.